Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Park (US6320166), which shows all of the claimed limitations.  Park shows: 
1. A cooking vessel 100, comprising:  2a food receptacle 1 for holding food during cooking;  3an inner shell 112 and an outer shell 111, an outside surface of the inner shell forms the food 4receptacle, a portion of an inside surface of the inner shell is spaced from a portion of 5an inside surface of the outer shell forming a sealed volume 116 between the inner shell and 6the outer shell (fig. 1); and  7a heat pipe 4 positioned within the sealed volume between the inner shell and the outer 8shell for distributing heat through the sealed volume between the inner shell and the 9outer shell (col. 4, lines 15-25; fig. 1).  
12. The cooking vessel of claim 1, wherein each of the inner shell and the outer shell 2includes a respective bottom wall and a respective side wall, a portion of the bottom wall of the 3inner shell is spaced from a portion of the bottom wall of the outer shell and a portion of the side 4wall of the inner shell is spaced from a portion of the side wall of the outer shell such that the 5sealed volume extends between the bottom walls of the inner shell and the outer shell and 6between the side walls of the inner shell and the outer shell (fig. 1).  
13. The cooking vessel of claim 2, wherein the side wall of the inner shell is integrally joined 117 2with the side wall of the outer shell along an upper rim of the cooking vessel sealing the sealed 3volume between the inner shell and the outer shell (col. 4, lines 1-7; fig. 1).  
14. The cooking vessel of claim 2, wherein the heat pipe is positioned in a gap between the 2bottom walls of the inner shell and the outer shell and in a gap between the side walls of the 3inner shell and the outer shell for transferring heat received at an outside surface of the bottom 4wall of the outer shell from the gap between the bottom walls of the inner shell and the outer 5shell to the gap between the side walls of the inner shell and the outer shell (fig. 1).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US6320166) in view of Arx (US6433317).
Park discloses substantially all of the claimed limitations of the invention as described above but fails to explicitly teach the claimed wick and the claimed details thereof.
Arx, in the same or related field of endeavor, teaches that it is known in the art to provide a wick structure 10,500 including mesh (col. 10, lines 21-25) and grooves formed along the inside surface (fig. 11A-C).
Arx teaches that such an arrangement provides for more effective heat transfer (col. 3, lines 30-35)
Accordingly, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention incorporate the above arrangement as taught by Arx into the invention disclosed by Park, so as to provide for effective heat transfer.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US6320166) in view of Arx (US6433317).
Park discloses substantially all of the claimed limitations of the invention as described above but fails to explicitly teach the claimed materials or method of manufacture.
As regards the claimed materials, 
the particular material used is simply a matter dependent on availability and cost.  
This material is well within the knowledge and ability of one of ordinary skill in the art.  
Further, applicant has failed to particularly point out any criticality that would require this material over other such materials also well known for use as claimed other than the evident manufacturing considerations of availability and cost.  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the claimed material into the invention taught by Park and Arx, so as to satisfy considerations of availability and cost.

As regards the method of manufacture, 
while the references may silent as to how the apparatus is manufactured, the prior art apparatus appears to be the same as claimed.  
This product-by-process limitation would not be expected to impart distinctive structural characteristics to the apparatus.  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized any process including that which is recited in the claims to have produced the claimed device.  

Allowable Subject Matter
Claims 10-18 are allowed.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Response to Arguments
Applicants’ arguments with regard to rejected claims 1-9 have been considered, but are not deemed fully persuasive.
Applicant asserts that the heat pipe of Park is not a heat pipe because it is an electrical heating element and cites a general definition of Merriam Webster.
It should be first noted that those skilled in the art are not limited to general laymen definitions.
Additionally, while the claims are read in light of the Specification, recitations in the specification are not read into the claims.  
Also, claim recitations are given their broadest reasonable interpretation.
Further, the examiner has attached several documents, in the same or related field of endeavor, that specifically recite electric heat/heating pipes.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

November 23, 2022

/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762